Citation Nr: 1648130	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  16-16 499	)	DATE
	)
	)


THE ISSUE

Whether a January 2016 Board decision finding that the moving party was not entitled to recognition as the Veteran's surviving spouse for Department of Veterans Affairs (VA) purposes should be revised or reversed on the grounds of clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel








INTRODUCTION

The Veteran served on active duty in the United States Army from January 1951 to December 1952.  He died in March 2008.  The moving party seeks benefits as a surviving spouse.  

This matter is currently before the Board on the moving party's February 2016 motion for revision on the grounds of CUE of the January 2016 Board decision denying the moving party entitlement to recognition as the Veteran's surviving spouse for VA purposes.

By way of background, in a January 2016 decision, the Board denied recognition of the moving party as the Veteran's surviving spouse for VA purposes, which resulted in no legal basis for entitlement to DIC benefits, survivors' pension, or accrued benefits.  In February 2016, the moving party filed a motion for revision of the Board's January 2016 decision based on clear and unmistakable error.  In an October 2016 decision, the Board denied reconsideration of the January 2016 Board decision.  The January 2016 Board decision is final as of the date it was issued.  38 C.F.R. § 20.1100 (2016). 

In an August 2016 submission, the moving party noted that she was 76 years old.  On her VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse, the moving party listed her date of birth as May 8, 1939.  As such, the Board finds the evidence of record establishes the moving party is over 75 years of age.  Therefore, the Board grants the motion, and accordingly, this appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).




FINDINGS OF FACT

1.  A January 2016 Board decision denied the moving party entitlement to recognition as the Veteran's surviving spouse for VA purposes, finding that the weight of the evidence showed that the moving party and the Veteran were divorced at the time of the Veteran's death.

2.  There is no undebatable error of fact or law in the January 2016 Board decision which would change the disposition of the denial of entitlement to recognition as the Veteran's surviving spouse for VA purposes.


CONCLUSION OF LAW

The criteria for revision or reversal of the Board's January 2016 decision denying recognition as the Veteran's surviving spouse for VA purposes on the grounds of CUE have not been met.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 
20.1400-11 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duties to notify and assist claimants in substantiating their claims for VA benefits. 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  The Court has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist under the VCAA do not apply to allegations of CUE in prior final decisions, because a CUE motion is not a claim or an appeal, but is a collateral attack upon a previous final decision.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001); Simmons v. Principi, 17 Vet. App. 104, 109 (2003).  Therefore, discussion of compliance with VCAA is unnecessary.

A prior final Board decision must be reversed or revised where evidence establishes that there is CUE in the prior final decision.  38 U.S.C.A. §§ 5109A, 7111; 38 C.F.R. §§ 20.1400-02.  All final Board decisions are subject to revision on the basis of CUE except for those decisions which have been appealed to and decided by the Court and decisions on issues which have subsequently been decided by the Court.  38 C.F.R. § 20.1400.

The motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  See 38 C.F.R. § 20.1404(b); see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000); Simmons v. Principi, 17 Vet. App. 104 (2003).

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice.  38 C.F.R. Part 20 (2016).  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1403, 20.1404.

CUE is established when the following conditions are met.  First, either (1) the correct facts contained in, or constructively contained in, the record were not before the adjudicator, or (2) the statutory or regulatory provisions extant at the time were incorrectly applied.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Second, the alleged error must be "undebatable," not merely "a disagreement as to how the facts were weighed or evaluated."  Russell v. Principi, 3 Vet. App. 310, 313-14   (1992) (en banc).  Finally, the error must have "manifestly changed the outcome" of the decision being attacked on the basis of CUE at the time the decision was rendered.  Id. at 313-314, 320; see Bustos v. West, 179 F.3d 1378, 1380-81   (Fed.Cir.1999) (expressly adopting "manifestly changed the outcome" language in Russell, supra).

Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the moving party with the development of facts relevant to his claim; or (3) a disagreement as to how the facts were weighed or evaluated.  See 
38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  See 38 C.F.R. § 20.1403(e).

The relevant law concerning DIC claims and marital status has not changed since the issuance of the January 2016 Board decision, with the possible exception of same-sex spouse issues which are not relevant to the instant matter.  DIC may be awarded to a surviving spouse upon the service-connected death of the veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5(a) (2016); see 38 U.S.C.A. Chapter 11. 

VA death benefits may be paid to a surviving spouse who was married to the veteran (1) before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the veteran was incurred or aggravated; (2) for one year or more; or (3) for any period of time, if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.  For VA purposes, a marriage is considered valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j). 

To be recognized as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits, the appellant must be a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1).  The appellant must also have lived with the Veteran continuously from the date of the marriage to the date of the Veteran's death except, as provided in 38 C.F.R. § 3.53(a), where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and the claimant cannot have remarried since the death of the Veteran and after September 19, 1962, or lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  Id.; 38 C.F.R. § 3.53, 3.55 (2016).  These criteria are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).


Analysis

The moving party contends that the Board committed clear and unmistakable error when it denied entitlement to recognition as the Veteran's surviving spouse for VA purposes, finding that the weight of the evidence showed that the moving party and the Veteran were divorced at the time of the Veteran's death.  Although not entirely clear, it appears that the moving party is arguing that the Board committed an error of law in its January 2016 decision, when it failed to properly apply the law regarding spouses and surviving spouses under  38 C.F.R. § 3.50 and marriage dates for VA death benefits under 38 C.F.R. § 3.54.  In this regard, the moving party has advanced that the records clearly showed reasons why cohabitation was not possible given the Veteran's habitual drunkenness, declining mental status, and sexual misconduct involving their son.  She also argued that the Veteran obtained a divorce by fraud, as he manufactured fault against her.  She noted further that she and the Veteran were married before 1957 and had one child together.

As to the moving party's contention that the Board improperly applied the law regarding spouses and surviving spouses under 38 C.F.R. §§ 3.50, the undisputed evidence before the Board at the time of the January 2016 decision was as follows. In November 2013, the moving party filed a claim for DIC benefits as the surviving spouse of the Veteran.  She submitted a marriage certificate showing that she and the Veteran were married in March 1956 and a divorce decree showing that she and the Veteran were divorced in November 1979.  She also provided a divorce decree showing that she and D.S.C. were divorced in March 1984, which reflects that she remarried after her divorce from the Veteran.  The Veteran died in March 2008.

Based upon the above evidence and the previously cited case law, in its January 2016 decision, the Board found that because the Veteran and the moving party were divorced at the time of his death, the moving party could not be recognized as the Veteran's surviving spouse for purposes of entitlement to VA benefits.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1).  Specifically, the Board found that the undisputed evidence of record showed that the moving party was not married to the Veteran at the time of his death and thus, she was barred from eligibility for status as his surviving spouse for entitlement to DIC benefits as a result of their divorce.  Id.

Having reviewed the record in its entirety, the Board finds that in determining whether the moving party was barred from eligibility for status as the Veteran's surviving spouse for entitlement to DIC benefits, the Board correctly applied the law under  38 C.F.R. § 3.50.  In this regard, the moving party has argued that the records clearly showed reasons why cohabitation was not possible given the Veteran's habitual drunkenness, declining mental status, and sexual misconduct involving their son and that the Veteran obtained a divorce by fraud.  Though 38 C.F.R. § 3.53(a) provides an exception to the requirement of continuous cohabitation from the date of marriage to the date of death of the Veteran, where such separation was due to the misconduct of the Veteran and was not the fault of the surviving spouse, this exception requires that the parties still be legally married at the time of the Veteran's death, which the moving party and the Veteran were not.  38 C.F.R. §§ 3.50, 3.53(a).  Moreover, the moving party has not identified any relevant evidence of record, case law, regulation, and/or statute demonstrating this to be the case. 

Indeed, the undisputed evidence of record shows that the surviving spouse was not married to the Veteran at the time of his death.  As the undisputed legal documentation shows that the Veteran and the moving party were legally divorced in November 1979, and as no exception under the law was indicated by the evidence of record before the Board at that time, the Board correctly applied the law in finding that the undisputed evidence of record showed that the moving party and the Veteran were were not married at the time of the Veteran's death.  As such, there is no CUE in the Board's initial finding that the weight of the evidence showed that the moving party could not be recognized as the Veteran's surviving spouse for purposes of entitlement to VA death benefits.

With respect to the moving party's assertion that she and the Veteran were married prior to 1957 and had one child together, the Board reiterates that regardless of the marriage dates, length of marriage, or whether the Veteran and the moving party had a child together, the criteria for recognition as a surviving spouse for VA death benefits requires that the moving party was the spouse of the Veteran at the time of the Veteran's death.  See 38 U.S.C.A. §§ 101(3), 1310; 38 C.F.R. §§ 3.5, 3.50(b).  Therefore, to the extent that the moving party is arguing that the Board incorrectly applied the law regarding marriage dates under 38 C.F.R. § 3.54, the Board finds that the January 2016 Board decision correctly applied the law regarding spouses and surviving spouses under 38 C.F.R. § 3.50 in finding that the moving party could not be recognized as the surviving spouse of the Veteran for purposes of entitlement to VA death benefits, as she was not still legally married to the Veteran at the time of his death.

The Board, considering all the evidence of record, evaluated whether the moving party could be recognized as the surviving spouse of the Veteran for VA purposes under 38 C.F.R. § 3.50; therefore, the Board correctly applied the relevant law at the time.  As the correct law was applied, there is no CUE in the January 2016 Board decision.  Further, the moving party's disagreement goes more towards how the Board weighed and/or evaluated the evidence of record under 38 C.F.R. § 3.50, as opposed to the proper application of the law itself.  As discussed above, a disagreement as to how the facts were weighed or evaluated is not CUE.  38 C.F.R. § 20.1403(d).  For these reasons, the Board finds that the Board's January 2016 decision is not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403, 20.1404.



ORDER

The motion for reversal or revision of the January 2016 Board decision finding that the moving party was not entitled to recognition as the Veteran's surviving spouse for VA purposes, on the grounds of CUE, is denied.



                       ____________________________________________
	MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



